USCA11 Case: 21-10126     Date Filed: 12/17/2021       Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10126
                   Non-Argument Calendar
                  ____________________

ABUL HASEM,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A203-653-968
                   ____________________
USCA11 Case: 21-10126       Date Filed: 12/17/2021    Page: 2 of 11




2                      Opinion of the Court               21-10126


Before LUCK, LAGOA, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Abul Hasem seeks review of the Board of Immigration Ap-
peals (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial
of his application for asylum, withholding of removal, and relief
under the United Nations Convention Against Torture and Other
Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”),
based on the finding that he was not credible. After careful review
of the record, we affirm.
                                 I.
       Abul Hasem (“Hasem”), a native and citizen of Bangladesh,
entered the United States without permission on June 19, 2019. On
July 29, 2019, an asylum officer conducted a credible fear interview
of Hasem. Hasem testified that he left Bangladesh because he had
been attacked for political reasons. More specifically, he testified
that in Bangladesh he used to participate in the Liberal Democratic
Party (“LDP”) and that he had been attacked and threatened by
members of the Awami League (“AL”).
       He testified that he was first attacked on November 20, 2017,
while putting up party posters in front of the mall. He was ap-
proached by a group of people who told him that “if you don’t
leave LDP and join AL, you and your family will disappear.” They
then beat him with bamboo sticks until he fell to the ground and
was helped by people from his neighborhood.
USCA11 Case: 21-10126       Date Filed: 12/17/2021     Page: 3 of 11




21-10126               Opinion of the Court                        3

        Hasem testified that he was once again attacked and threat-
ened on March 10, 2018, as he was biking back from an LDP meet-
ing. Six members of the AL hit him, caused him to fall off his bike,
and then continued to hit him with sticks and bamboo for about
thirty minutes. His attackers told him that “if you don’t leave LDP,
we will kill you, we will destroy your family” and also told him that
“this is not over” as they were leaving.
       Hasem testified that he was once again threatened on Janu-
ary 25, 2019. This time Hasem was threatened while in a store and
told that “this was [his] last warning.” He testified that he recog-
nized three of the individuals threatening him and that they were
well-known members of AL.
       Hasem testified that he had not reported the attacks or
threats to the police because the police would not help him. As
evidence of this, he recounted an incident where AL members —
including individuals who had attacked him —had come onto his
property and cut down his trees while the police stood there and
did nothing.
       The asylum officer found that Hasem’s testimony estab-
lished a credible fear of prosecution based on his political opinion
and that the Bangladesh government would be unable or unwilling
to protect him from the AL.
       In November of 2019, the Department of Homeland Secu-
rity (“DHS”) served Hasem with a notice to appear (“NTA”),
charging him as removable under INA § 212(a)(7)(A)(i)(I), 8 U.S.C.
USCA11 Case: 21-10126            Date Filed: 12/17/2021        Page: 4 of 11




4                         Opinion of the Court                      21-10126

§ 1182(a)(7)(A)(i)(I) and INA § 212(a)(6)(A)(i), 8 U.S.C. §
1182(a)(6)(A)(i).
       Hasem filed an application for asylum, withholding of re-
moval, and CAT relief in January of 2020. In his supporting docu-
ments, he reported many of the same events and details as in his
credible fear interview. However, during Hasem’s testimony at
his merits hearing on May 21, 2020, several discrepancies surfaced. 1
        First, while Hasem had stated in his credible fear interview
that AL members hit him with wooden and bamboo sticks on
March 10, 2018, in his 2020 merits hearing he testified that he was
attacked with a knife and stabbed in the left hand. Second, alt-
hough Hasem testified that he received stiches on his hand for a
stab wound, the medical records he supplied indicated that he re-
ceived stitches on his head and elbow. Third, while Hasem had
stated in his asylum declaration that AL members had cursed at his
wife during the tree cutting incident, during his merits hearing he
testified that the AL members threatened his wife.
      Ultimately, the IJ concluded that Hasem was not a credible
witness due to the inconsistency of his testimony with other


1 At the start of his merits hearing, Hasem stated that he was feeling ill and
sought a continuance for the hearing. In response to the IJ’s inquiries, Hasem
stated that he had fallen and hit his head 15 to 20 days before the hearing and
that he was currently taking 21 medications. The IJ denied the motion to con-
tinue because (1) there was no medical documentation from Hasem or coun-
sel to support his claim and (2) Hasem had only told his counsel about the
alleged illness the day prior to the hearing.
USCA11 Case: 21-10126       Date Filed: 12/17/2021    Page: 5 of 11




21-10126               Opinion of the Court                       5

evidence in the record and the implausibility of his testimony. The
IJ concluded that there was a “clear pattern” by Hasem to testify to
more serious allegations than he had previously stated in either his
asylum application, affidavit, or credible fear interview. Such a
pattern was significant, the IJ concluded, because the specific dis-
crepancies in Hasem’s testimony touched upon “material aspects
of [Hasem’s] asylum claim: the level of harm that he experienced
in Bangladesh and the motivations of the individuals who allegedly
harmed [him].” Furthermore, the IJ found it implausible that
Hasem, a minor member of the LDP, would have been so heavily
targeted by the AL.
       The IJ therefore denied Hasem’s application for asylum,
withholding of removal, and CAT protection on June 25, 2020.
Hasem then appealed to the BIA. The BIA upheld the IJ’s adverse
credibility finding, noting that there were inconsistencies between
his testimony, affidavit, and medical records. And while the BIA
acknowledged there were multiple plausible explanations for why
the AL might target such a minor party member as Hasem, it con-
cluded that the IJ is permitted to make reasonable inferences
among the plausible possibilities and explanations for discrepancies
in the record.
USCA11 Case: 21-10126            Date Filed: 12/17/2021        Page: 6 of 11




6                         Opinion of the Court                      21-10126

       Hasem now seeks review of the BIA’s order affirming the
IJ’s denial of his application for asylum, withholding of removal,
and CAT relief based on the finding that he was not credible. 2
                                      II.
        Where the BIA issues its own decision, we ordinarily review
only that decision, except insofar as the BIA expressly adopts the
IJ’s position. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir.
2009). If the BIA implicitly relies on the IJ’s decision and reasoning,
however, we also review the IJ’s decision to the extent that the BIA
relied upon it. See id. Here, because the BIA agreed with the IJ’s
findings and relied upon aspects of the IJ’s reasoning, we review
both decisions. Id.
       A factual determination that an alien is statutorily ineligible
for asylum is reviewed under the substantial evidence standard,
which requires that we affirm the finding if it is “supported by rea-
sonable, substantial, and probative evidence on the record as con-
sidered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th
Cir. 2001) (quoting Lorisme v. INS, 129 F.3d 1441, 1444-45 (11th
Cir. 1997)), abrogated on other grounds by Patel v. U.S. Att’y Gen.,
971 F.3d 1258 (11th Cir. 2020). Reversal of a finding under that
standard requires us to conclude “not only that the evidence


2 On petition for review, although identifying it as an issue for this Court to
decide, Hasem withdraws his argument that the IJ and BIA abused their dis-
cretion in denying his request to continue his final hearing based on his medi-
cal condition.
USCA11 Case: 21-10126             Date Filed: 12/17/2021         Page: 7 of 11




21-10126                   Opinion of the Court                                 7

supports a contrary [finding], but that it compels one.” Farquhar-
son v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). In
other words, “the mere fact that the record may support a contrary
[finding] is not enough to justify a reversal of the . . . finding[ ].”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).
                                       III.
       “To establish asylum eligibility based on political opinion,
the alien carries the burden to prove, with credible evidence, that
(1) he suffered past persecution on account of his political opinion,
or (2) he has ‘a well-founded fear’ that his political opinion will
cause him to be persecuted.” Rodriguez Morales v. U.S. Att’y Gen.,
488 F.3d 884, 890 (11th Cir. 2007). 3
      In all applications for asylum, the IJ must make a threshold
determination of the alien’s credibility. 4 See Matter of O-D-, 21 I.

3Because an alien’s burden of proving entitlement to withholding of removal
or CAT relief is more demanding than the burden of proving eligibility, a fail-
ure to prove eligibility for asylum means that Hasem could not prove entitle-
ment to withholding of removal or CAT relief. See, e.g., Rodriguez Morales,
488 F.3d at 891. We therefore focus solely on Hasem’s asylum claim.
4 When evaluating an asylum applicant’s credibility, the IJ, while considering
the totality of the circumstances, may take into account (1) “the demeanor,
candor, or responsiveness of the applicant,” (2) “the inherent plausibility of the
applicant’s” account, (3) “the consistency between the applicant’s . . . written
and oral statements,” (4) “the consistency of such statements with other evi-
dence of record,” (5) “any inaccuracies or falsehoods in such statements,” or
(6) “any other relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii).
USCA11 Case: 21-10126        Date Filed: 12/17/2021     Page: 8 of 11




8                      Opinion of the Court                 21-10126

& N. Dec. 1079, 1081 (BIA 1998). In making this determination,
“[t]here is no presumption of credibility,” and the alien maintains
the burden to prove his eligibility for relief by credible evidence.
See INA §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C), 1229a(c)(4)(C).
        An applicant’s testimony alone, if credible, may be sufficient
to sustain the burden of proof for asylum without corroboration. 8
C.F.R. § 208.13(a). On the other hand, “an adverse credibility de-
termination alone may [also] be sufficient to support the denial of
an asylum application.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282,
1287 (11th Cir. 2005). If the IJ makes an adverse credibility finding,
he must offer “specific, cogent” reasons in support of such a find-
ing. Id. If an explicit adverse credibility determination is made, the
burden then shifts to the alien “to show that the credibility decision
was not supported by specific, cogent reasons or was not based on
substantial evidence.” Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301,
1305 (11th Cir. 2009) (quotation marks omitted).
        Here, both the IJ and the BIA found Hasem’s testimony lack-
ing in credibility due to inconsistencies between his testimony and
the record and due to the implausibility of his testimony. And they
offered “specific, cogent reasons” in support of this conclusion.
First, there were several inconsistencies between his testimony at
his merits hearing, his credible fear interview, and his application
materials. Although Hasem testified in his merits hearing that he
was attacked and stabbed by AL members, he made no mention of
a knife attack in his credible fear interview, asylum application, or
written declarations. Nor did Hasem’s medical records support his
USCA11 Case: 21-10126            Date Filed: 12/17/2021        Page: 9 of 11




21-10126                  Opinion of the Court                               9

claim that he had received stiches in his hand as a result. Finally,
while Hasem (and his wife) stated in their affidavits that AL mem-
bers had cursed at his wife during the tree-cutting incident, during
his merits hearing he testified that they “threatened” her. Second,
both the IJ and BIA concluded that Hasem’s claim of persecution
was implausible because of his minor status in the LDP. That is,
both the IJ and BIA questioned why Hasem, whose only duties
were to hang posters and serve tea, would be so heavily targeted
by the AL.
       Faced with an adverse credibility finding, the burden shifts
to Hasem to show that “the credibility decision was not supported
by specific, cogent reasons or was not based on substantial evi-
dence.” Kueviakoe, 567 F.3d at 1305 (quotation marks omitted).
He is unable to do so. Instead, he argues that an adverse credibility
finding must be based on at least one internal inconsistency and
one omission on the part of the asylum applicant. In the alterna-
tive, he argues that an adverse credibility finding must be based on
more than one omission. Our precedent establishes no such rule.
And even if it did, Hasem’s argument would fail because not only
did he omit from his asylum application and credible fear interview
that he was stabbed, but his testimony at his merits hearing was
also inconsistent with his medical records. 5 Moreover, it is clear


5 Hasem argues that any apparent inconsistencies between his medical records

and merits testimony is due to a language barrier. He suggests that confusion
arose during his hearing because the parties used certain words interchangea-
bly (arm, elbow, and hand) and the fact that, in Bengali, the words for forearm
USCA11 Case: 21-10126           Date Filed: 12/17/2021        Page: 10 of 11




10                        Opinion of the Court                      21-10126

that the IJ’s decision was not based solely upon the fact that
Hasem’s testimony included both an omission and inconsistencies;
the IJ also found it significant that Hasem had demonstrated a pat-
tern of making more serious allegations in his merits testimony
compared to his credible fear interview and application materials.
        Applying the “highly deferential” standard of review,
Forgue, 401 F.3d at 1286, we cannot say that this record “compels”
a favorable credibility determination. Adefemi, 386 F.3d at 1027.
The IJ determined that there was a “clear pattern” by Hasem “to
testify to more serious allegations then he previously stated in ei-
ther his asylum application, affidavit, or credible fear interview.”
Furthermore, given that the IJ was in a position to observe “the
demeanor, candor, [and] responsiveness of the applicant,” 8 U.S.C.
§ 1158(b)(1)(B)(iii), we also cannot say, on this record, that the IJ
erred in concluding that Hasem’s testimony was, on the whole, im-
plausible. “At this juncture, we are not free to re-weigh the evi-
dence.” Marin-Mejia v. U.S. Att’y Gen., 469 F. App’x. 830, 834 (11th
Cir. 2012) (citing Forgue, 401 F.3d at 1286). We must instead ex-
amine the record in the light most favorable to the agency decision
and draw all reasonable inferences in favor of it. Id. Although rea-
sonable minds might disagree as to whether Hasem’s testimony
was credible, the record before us does not compel such a



(hasta) and hand (hata) sound very similar. However, the record makes clear
that Hasem – in response to the IJ’s request for clarification on exactly where
Hasem was stabbed – raised his left hand and wiggled his fingers.
USCA11 Case: 21-10126      Date Filed: 12/17/2021   Page: 11 of 11




21-10126              Opinion of the Court                     11

conclusion. See Adefemi, 386 F.3d at 1027. The petition for review
must therefore be denied.


PETITION DENIED